FILED
                                   FOR PUBLICATION                            AUG 23 2006

                                                                        CATHY A. CATTERSON, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                        No. 05-10200

            Plaintiff - Appellee,                 D.C. No. CR-03-01135-RGS
                                                  District of Arizona,
   V.                                             Phoenix

 ALPHONSO KINZAR CARTY,

            Defendant - Appellant.
UNITED STATES OF AMERICA,                         No. 05-30120

           Plaintiff - Appellee,                  D.C. No. CR-02-00079-12-BLW
  V.                                              District of Idaho

JUAN ANTONIO ZAVALA,                              ORDER

           Defendant - Appellant.

        Before: SCHROEDER, Chief Judge.

        Upon the vote of a majority of nonrecused regular active judges of this court,

it is ordered that these cases be reheard by the en banc court pursuant to Circuit

Rule 35-3. The three-judge panel opinions shall not be cited as precedent by or to

this court or any district court of the Ninth Circuit, except to the extent adopted by

the en banc court.

        These matters are consolidated for purposes of en banc rehearing.